Exhibit 10.3
AMENDMENT
TO
AMERICAN STATES WATER COMPANY
2000 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENTS


THIS AGREEMENT, dated as of the latest date set forth below (the “Effective
Date”), between American States Water Company, a California corporation (the
“Corporation”), and _________ (“Executive”);


WHEREAS, pursuant to the American States Water Company 2000 Stock Incentive
Plan, as amended (the “Plan”), the Corporation granted to Executive restricted
stock unit awards of __________, __________, and _________ stock units (the
“Awards”) upon the terms and conditions set forth in award agreements dated as
of _____________, _______________, and _______________ (respectively) (the
“Award Agreements”) and in the Plan;


WHEREAS, the Corporation and Executive desire to amend the Award Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended and
regulations thereunder;


WHEREAS, under the terms of the Plan, the Compensation Committee has the
authority to change the vesting and payout provisions of outstanding awards; and


WHEREAS, the Compensation Committee has approved this Amendment to the Award
Agreements.


NOW, THEREFORE, in consideration of the mutual promises and covenants made here
and the mutual benefits to be derived herefrom the parties agree as follows:


1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan and/or
the applicable Award Agreement.


2.           Effective as of the Effective Date, Section 6(a) of the Award
Agreement is amended to read as follows:


“(a)           General.  Within 30 days following each Installment Vesting Date
pursuant to Section 3(a), the Corporation shall deliver to the Participant a
number of Common Shares equal to the number of Stock Units subject to this Award
that become vested on such Installment Vesting Date (including any Stock Units
credited as dividend equivalents with respect to such vested Stock Units),
unless such Stock Units terminate prior to such Installment Vesting Date
pursuant to Section 3(b).”


3.           Effective as of the Effective Date, Section 6(b) of the Award
Agreement is amended to read as follows:


“(b)          Payment of Stock Units upon Termination of Employment as a Result
of Death or Total Disability.  Notwithstanding Section 6(a), within 60 days
following a termination of the Participant’s employment as a result of his or
her death or Total Disability, the Corporation shall deliver to the Participant
a number of Common Shares equal to the number of Stock Units subject to this
Award that became vested in accordance with Section 3(b) (including any Stock
Units credited as dividend equivalents with respect to such Stock Units).”
 
 
 

--------------------------------------------------------------------------------

 


4.  Effective as of the Effective Date, Section 6(c) of the Award Agreement is
amended to read as follows:


“(c)           Payment of Stock Units Following Retirement Age or Change of
Control.  Notwithstanding Section 6(a), if any portion of the Participant’s
Stock Units subject to this Award (and any Stock Units credited as dividend
equivalents with respect to such Stock Units) vest prior to the applicable
Installment Vesting Date as a result of Section 3(c) or 3(d), then within 30
days following each subsequent Installment Vesting Date, the Corporation shall
deliver to the Participant a number of Common Shares equal to the number of
Stock Units that would have vested on such Installment Vesting Date (including
any Stock Units credited as dividend equivalents with respect to such Stock
Units); provided, however, that if the Participant terminates employment prior
to any such Installment Vesting Date, within 60 days following such termination
of employment, the Corporation shall deliver to the Participant a number of
Common Shares equal to the number of Stock Units subject to this Award that have
not yet been delivered to the Participant (including any Stock Units credited as
dividend equivalents with respect to such vested Stock Units).”


5.           Effective as of the Effective Date, the following new Section 6(f)
is added to read as follows:


“(f)         Section 409A.  Notwithstanding anything herein to the contrary, if
the Corporation reasonably determines that the payment of Stock Units as a
result of the Participant’s termination of employment is subject to Section
409A(a)(2)(B)(i) of the Code, such payment shall not be paid until the earlier
of (i) six months after the Participant’s “separation from service” (within the
meaning of Section 409A of the Code and Treasury Regulations Section 1.409A-1(h)
without regard to optional alternative definitions available thereunder) and
(ii) the Participant’s death.”


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and Executive has hereunto set his hand.
 

 
American States Water Company
 
(a California corporation)
     
By:  _________________________________
 
Dated:  _______________________________
 
(Executive)
 
By:  _________________________________
 
Dated:  _______________________________